Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 39-53 are pending in the instant application.
In an effort to pursue compact prosecution, Examiner called the applicants on 03/05/2021 to file a terminal disclaimer to overcome the only rejection on file which is the ODP rejection. Please see the attached interview summary. 

Terminal disclaimer
The terminal disclaimer filed on 03/092021disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 9,738,669 have  been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement

The information disclosure statement (IDS) dated 03/11/2020 (3) and 08/21/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.




Priority
The present application claims priority as a continuation of 15/751,495,  filed on February 9, 2018, which claims priority as a 371 national phase application of PCT/US2016/046599, filed on August 11, 2016, which claims priority to provisional application 62/203,761, filed on August 11, 2015


REASONS FOR ALLOWANCE
In view of the terminal disclaimer filed on 03/09/2021 and the following examiners statement of reasons for allowance, claims 39-53 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method of lessening the severity of tissue damage resulting from a cancer treatment in a mammal afflicted with cancer, comprising orally administering a therapeutically effective dose of a pentaaza macrocyclic ring complex to the mammal, wherein the pentaaza macrocyclic ring complex comprises the following formula:
It is also noted that claims 39-53 are methods of use claims, corresponding to the compounds which has been found to be novel and unobvious and has been allowed and issued in U.S. Patent No. 9,738,669 (Same inventors and applicants have filed a terminal disclaimer over this patent). 

    PNG
    media_image1.png
    483
    290
    media_image1.png
    Greyscale

Conclusion

Claims 39-53 (renumbered 1-15) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren  can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629